Citation Nr: 1033019	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1958, 
from July 1958 to August 1970, and from November 1970 to October 
1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 and subsequent rating decisions from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the Veteran's petition to reopen his 
claim of service connection for a bilateral shoulder disability.  
The Veteran was scheduled to appear for a Board hearing in April 
2008.  However, he failed to report for this hearing and provided 
no explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.

A July 2009 Board decision reopened the Veteran's claim of 
service connection for a bilateral shoulder disability, and 
remanded the claim for additional development and consideration.  
In a June 2010 rating decision, the claim was denied on the 
merits.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran 
currently is not suffering from a bilateral shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2009. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained a medical opinion as to the presence, 
etiology, and severity of disability, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

Service treatment records note that the Veteran denied painful or 
"trick" shoulders on a medical history for separation in May 
1970, and an orthopedic examination of the shoulders was normal.  

The Veteran complained of shoulder pain during a January 1980 VA 
examination, arthritis was not found, shoulder X-rays were 
normal, and no diagnosis related to the Veteran's shoulders was 
rendered.  

An October 1994 VA progress note noted that the Veteran related a 
history of degenerative joint disease of the shoulders, 
complained of shoulder pain, and stated that he wanted disability 
for arthritis.  The examiner stated that the Veteran's joint 
pains were components of inflammatory arthritis and degenerative 
joint disease, most likely degenerative joint disease, and that 
previous shoulder X-rays were to be checked.  A November 1994 VA 
progress note stated that X-rays of the shoulders found no 
osteoarthritic changes.  

A VA examination was conducted in August 2009.  The Veteran 
complained of bilateral shoulder pain, and the examiner stated 
that the Veteran's bilateral shoulder pain was related to 
service.  Shoulder X-rays were normal.  Significantly, although 
the examiner found that the Veteran had bilateral shoulder pain, 
the examiner did not render a diagnosis of a shoulder disability.  

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must be: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) competent evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).

Although a veteran may testify as to symptoms he perceives to be 
manifestations of a disability, the questions of whether a 
chronic disability is currently present and related to service 
require medical knowledge and must be made by medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran has complained of bilateral shoulder pain, and such 
has been found by medical personnel on the latest VA examination 
of record.  Pain alone, however, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

An October 1994 VA progress note stated that the Veteran's joint 
pains were components of inflammatory arthritis and degenerative 
joint disease, most likely degenerative joint disease, and that 
previous shoulder X-rays were to be checked.  However, in 
November 1994 it was noted that the Veteran's shoulder X-rays 
were negative for osteoarthritic changes.  A medical opinion that 
is based on facts provided by the appellant that have previously 
been found to be inaccurate or because other facts in the record 
contradict the facts provided by the appellant that formed the 
basis for the opinion may be rejected; however, a medical opinion 
may not be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  A medical report is not 
credible when it relied on a veteran's statement which the Board 
finds not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006).

The history given by the Veteran in October 1994 that he had a 
history of shoulder degenerative joint disease is not supported 
by any competent evidence of record.  It is, in fact, 
contradicted by the multiple shoulder X-rays showing no such 
degenerative joint disease; the comment of the January 1980 VA 
examiner that arthritis was not found; and the August 2009 
examination wherein the VA examiner did not diagnose a bilateral 
shoulder disability.  

The Veteran is competent to comment on his symptoms.  However, as 
a layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as the presence of a bilateral shoulder disability and his views 
are of no probative value.  And, even if his opinion was entitled 
to be accorded some probative value, it is far outweighed by 
evidence of record, including the detailed opinion provided by a 
medical professional who reviewed the Veteran's claims file, 
found no bilateral shoulder disability, , and provided the 
reasons for his opinion.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


